Title: 10th.
From: Adams, John Quincy
To: 


       Mr. Kimball supplied the place of Mr. Andrews this day. I observed none of Captn. Coombs’s family were at meeting, and heard in the afternoon that his Daughter Polly, had left this world; and I trust for a better, this morning; after an illness of four or five months. In the afternoon I went to Mr. Spring’s, meeting and heard a Mr. Story preach there hammering away in the true stile upon predestination and free-will. None but an atheist he said could doubt of the former; and no man that had common sense of the latter. He endeavoured to soften his system as much as possible; hoping thereby, I suppose, that he might be employ’d in the other parish.
       I walk’d with Stacey and Romain, in the evening. We met Amory who was returning from Cape Ann with Miss Fletcher. After he had carried her home, he went at about 9 in the evening with Stacey to Ipswich.
      